*409ON RE-HEARING.
Scott, J.
This case was formerly before this court, and a decision was rendered affirming the decree of the lower court. A petition for a re-hearing was filed as to one of the minor questions raised by the appellants. It was contended that there had been no cause of action established against the defendant Edward W. Taylor, and that said cause should have been dismissed as to him, which the lower court refused to do. A re-hearing was granted, and upon further argument of the cause it is conceded by the respondents that such action should have been dismissed as to such defendant. Consequently the decision heretofore rendered by this court will be modified to the extent of directing a dismissal of said action as against the defendant Edward W. Taylor, but in all other respects such judgment is affirmed, and allowed to stand as previously directed.
Dunbar, C. J., and Hoyt, Anders and Stiles, JJ., concur.